Case: 19-60793    Document: 00516237001         Page: 1   Date Filed: 03/14/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 14, 2022
                                 No. 19-60793                        Lyle W. Cayce
                                                                          Clerk

   Blas Eduardo Garcia,

                                                                    Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                  Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A095 236 911


   Before Jolly, Higginson, and Engelhardt, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Blas Eduardo Garcia petitions for review of two Board of Immigration
   Appeals (“BIA”) orders denying his motions to reopen. For the reasons set
   forth below, we DENY his petitions.
                                       I.
         Garcia is a native and citizen of Mexico who first entered the United
   States in 1994. He received administrative voluntary departure in 2001 and
   subsequently returned to the United States without having been admitted or
   paroled. In 2004, Garcia was sent a notice to appear (“NTA”) charging him
Case: 19-60793      Document: 00516237001           Page: 2   Date Filed: 03/14/2022




                                     No. 19-60793


   as subject to removal under 8 U.S.C. § 1182(a)(6)(A)(i). The NTA listed “a
   date to be set” and “a time to be set.” In 2007 an Immigration Judge (“IJ”)
   ordered Garcia removed from the United States. The BIA affirmed the
   removal order in 2008. Garcia was deported in 2010 and thereafter returned
   without inspection.
          In September 2018, Garcia filed a motion to reopen with the BIA. He
   argued in part that, under both Pereira v. Sessions, 138 S. Ct. 2105 (2018), and
   the plain meaning of 8 U.S.C. § 1229(a)(1)(G)(i), his NTA was deficient for
   failing to state the time and date of his removal proceedings. The BIA denied
   the motion, concluding in part that it was time-barred and that reopening the
   proceedings under Pereira v. Sessions was foreclosed by Pierre-Paul v. Barr,
   930 F.3d 684 (5th Cir. 2019).
          Garcia then filed a second motion to reopen seeking to apply for
   asylum and withholding of removal based on changed country conditions in
   Mexico. Garcia stated that he was recently diagnosed with HIV and was
   receiving antiviral treatment. He argued that country conditions and his own
   personal circumstances had changed since 2007 and that because of his
   diagnosis, he would be perceived as a member of the LGBT community and
   would accordingly face a substantial risk of persecution and/or torture on
   account of his membership in the particular social groups of: (1)
   “[h]omosexuals in Mexico (imputed)”; (2) “[i]ndividuals in Mexico who are
   HIV positive”; and (3) “HIV positive men in Mexico.” The BIA denied the
   motion. The BIA concluded that the motion to reopen was untimely and that
   the evidence Garcia submitted failed to demonstrate the kind of materially
   changed country conditions that would warrant an exception to the time limit
   for motions to reopen. Rather, the submitted documents showed the
   “continuation of the same or similar conditions or circumstances” as those
   existing at the time of Garcia’s removal hearing in 2007. The BIA further
   determined that Garcia had “not made a prima facie showing that he will



                                          2
Case: 19-60793     Document: 00516237001           Page: 3    Date Filed: 03/14/2022




                                    No. 19-60793


   suffer mistreatment amounting to persecution in Mexico on account of a
   protected ground so as to make him eligible for asylum or withholding of
   removal” and that he had “not made a prima facie showing that he will more
   likely than not be tortured by, at the instigation of, or with consent or
   acquiescence of” the Mexican government.
          Garcia now challenges both denials.
                                         II.
          Generally, we review only the BIA’s decision, “unless the IJ’s
   decision has some impact on the BIA’s decision.” Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009). Here, neither BIA decision referenced the IJ’s
   decision. We review the denial of a motion to reopen “under a highly
   deferential abuse-of-discretion standard.” Fuentes-Pena v. Barr, 917 F.3d
   827, 829 (5th Cir. 2019). “However, we review the legal conclusions
   underlying that decision de novo and the factual findings for substantial
   evidence, reversing when the record compels a different finding.” Inestroza-
   Antonelli v. Barr, 954 F.3d 813, 815 (5th Cir. 2020) (citing Fuentes-Pena, 917
   F.3d at 829).
                                         III.
          Garcia has filed two petitions for review in this court. In the first, he
   challenges the BIA’s denial of his first motion to reopen, renewing his
   argument that the NTA was “defective.” In the second, he challenges the
   BIA’s determination that he did not show changed country conditions. We
   analyze each in turn.
                                         A.
          Garcia first argues that “the central issue in this case is whether
   Petitioner was entitled to reopening and termination of his removal order




                                          3
Case: 19-60793         Document: 00516237001              Page: 4       Date Filed: 03/14/2022




                                          No. 19-60793


   based on Pereira, 138 S. Ct. 2105.” 1 Garcia claims that under both Pereira and
   the plain meaning of 8 U.S.C. § 1229(a)(1)(G)(i), 2 the immigration court
   lacked jurisdiction to hold removal proceedings because Garcia’s NTA did
   not include the time or date of his removal hearing.
           In Pereira v. Sessions, the Supreme Court held that an NTA that does
   not provide the time and place of removal proceedings, and thus does not
   comply with the requirements set forth in § 1229(a), does not stop the
   10-year continuous-presence clock set forth in 8 U.S.C. § 1229b(d)(1) (the
   “stop-time rule”). 138 S. Ct. at 2109-10. In Niz-Chavez v. Garland, 141 S. Ct.
   1474 (2021), the Court built on its reasoning in Pereira. Analyzing
   § 1229b(d)(1), which states that the stop-time rule is triggered “when the
   alien is served a notice to appear under [section 1229(a)],” and § 1229(a)(1),
   which states that “written notice . . . shall be given . . . to the alien . . .
   specifying” the time and place of their hearing (among other details), the
   Court held that “a notice to appear” requires a single notice. Id. at 1480,
   1486. Accordingly, subsequent documents specifying the date and time of a
   hearing could not cure the defective original notice and trigger the stop-time
   rule. Id. at 1478, 1482, 1486.
           After the Pereira decision but before the Niz-Chavez decision, this
   court published Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir. 2019). In that case,
   we held in part that an NTA constituted a valid charging document even
   without the time, date, or place of the initial hearing and that even if such an


           1
              Garcia acknowledges that his argument regarding Pereira’s application was
   addressed by this court in Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir. 2019), and thus is
   foreclosed. He raised the issue to preserve it. Because we observe that subsequent cases,
   albeit not cited to us by either party, have developed the landscape in this area, we address
   the issue.
           2
            More specifically, Garcia argues that regulations 8 C.F.R. § 1003.15(b) and
   1003.18(b) conflict with the plain text of the statute.




                                                4
Case: 19-60793      Document: 00516237001          Page: 5   Date Filed: 03/14/2022




                                    No. 19-60793


   NTA were not sufficient, it could be cured by subsequent notices. Id. at 690-
   91. In reaching this outcome, we independently held that the regulations, not
   § 1229(a), “govern what a notice to appear must contain to constitute a valid
   charging document.” Id. at 689-90.
          Two recent cases from this court shed light on Pierre-Paul’s
   continuing vitality in the aftermath of Niz-Chavez. In the first, Maniar v.
   Garland, we addressed Maniar’s argument that “neither the IJ nor the BIA
   ever acquired jurisdiction over his removal proceedings because his notice to
   appear was defective” under § 1229(a)(1)(G)(i), given that the NTA failed
   to name the time and place of future removal proceedings. 998 F.3d 235, 242
   (5th Cir. 2021). In response, we reiterated Pierre-Paul’s holding that:
          It is “the regulations, not 8 U.S.C. § 1229(a), [that] govern what a
          notice to appear must contain to constitute a valid charging
          document.” And “[u]nder the regulations, a notice to appear is
          sufficient to commence proceedings even if it does not include the
          time, date, or place of the initial hearing.”
   Id. (quoting Pierre-Paul, 930 F.3d at 693) (alteration in original). We then
   went on to specifically address which sections of Pierre-Paul were still good
   law in a footnote, explaining that Niz-Chavez involved an NTA’s relationship
   to the stop-time rule, not its use as a charging document. Id at 242 n.2. Thus,
   while “Niz-Chavez undermines one of the rationales of our decision in Pierre-
   Paul—namely, that a two-step process comports with relevant statutory
   language,” the case “does not dislodge our ultimate holding in Pierre-Paul
   that it is the regulations, not 8 U.S.C. § 1229(a), [that] govern what a notice
   to appear must contain to constitute a valid charging document.” Id. (internal
   quotation marks omitted) (alteration in original). Accordingly, we repeated
   our conclusion that “Pereira does not extend outside the stop-time rule
   context.” Id.




                                         5
Case: 19-60793      Document: 00516237001          Page: 6   Date Filed: 03/14/2022




                                    No. 19-60793


          We further clarified our holding in Rodriguez v. Garland, 15 F.4th 351
   (5th Cir. 2021). In that case, we examined 8 U.S.C. § 1229a(b)(5)(C)(ii),
   which states that an in absentia removal order may be rescinded “upon a
   motion to reopen filed at any time if the alien demonstrates that the alien did
   not receive notice in accordance with [8 U.S.C. § 1229(a)].” Id. at 354
   (alteration in original). We determined that “[w]hile the controversy in Niz-
   Chavez focused on the stop-time rule, the Supreme Court interpreted
   § 1229(a) separately from the stop-time statute.” Id. at 355. Therefore, other
   statutes that reference § 1229(a) implicate the textual analysis undertaken by
   the Supreme Court in Niz-Chavez. Id. We then distinguished Maniar:
          Both the recission of an in absentia order provision and the
          stop-time rule provision specifically reference the § 1229(a)
          notice requirements. The Court’s separate interpretation of
          the § 1229(a) notice requirements in Niz-Chavez thus applies
          in the in absentia context. The specific textual reference to
          § 1229(a) distinguishes these provisions from others we have
          considered, including § 1227(a)(2)(A) at issue in Maniar v.
          Garland. . . . [B]ecause the provision at issue in Maniar does
          not reference the § 1229(a) notice requirements, we held that
          a single notice that did not include the date, time, and place of
          the initial hearing was a valid charging document because it met
          the regulatory requirements. Unlike the charging document at
          issue in Maniar, the recission of an in absentia order provision
          at issue here textually references § 1229(a). Under Niz-
          Chavez’s interpretation of § 1229(a), we therefore require a
          single document containing the required information in the in
          absentia context.
   Id. at 355.
          Taken together, these cases tell us that Garcia’s arguments regarding
   the deficiency of his NTA are foreclosed. Maniar addressed and rejected the
   argument that an NTA is defective under 8 U.S.C. § 1229(a)(1)(G)(i) where
   it fails to name the time and place of future removal proceedings. 998 F.3d at



                                         6
Case: 19-60793      Document: 00516237001           Page: 7     Date Filed: 03/14/2022




                                     No. 19-60793


   242. In doing so, Maniar reiterated Pierre-Paul’s undisturbed holding that the
   regulations, not § 1229(a), govern what an NTA must contain to constitute a
   valid charging document. Id. at 242 n.2. Thus, it is not enough for Garcia to
   argue that the immigration court lacked jurisdiction because his NTA
   contradicted    the    plain    meaning     of     the     statutory    text   of
   8 U.S.C. § 1229(a)(1)(G)(i). Unlike the petitioner in Rodriguez, Garcia is
   unable to point to a provision that specifically references the § 1229(a) notice
   requirements. Accordingly, his first petition is DENIED.
                                         B.
          In supplemental briefing, Garcia argues that the BIA erred in denying
   his second motion to reopen based on a request for asylum and withholding
   of removal.
          Ordinarily, a motion to reopen must be filed within ninety days of the
   BIA’s decision. 8 C.F.R. § 1003.2(c)(2). However, this time-limit does not
   apply to a motion to reopen based on changed country conditions, “if such
   evidence is material and was not available and would not have been
   discovered or     presented at      the previous         proceeding.”   8 U.S.C.
   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). To show changed country
   conditions, petitioners must draw “a meaningful comparison” between the
   conditions in their home country at the time of the motion to reopen and
   those at the time of the removal hearing. Nunez v. Sessions, 882 F.3d 499, 508
   (5th Cir. 2018) (citing Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir.
   2016)). A petitioner must show more than “the continuation of a trend,”
   “incremental change” or “individual incidents, without evidence that they
   are part of a larger material change.” Id. at 508-09. As noted above, this court
   reviews a denial of a motion to reopen under the abuse-of-discretion
   standard. Id. at 505. We review factual findings for substantial evidence, and
   thus accept the BIA’s factual findings “unless the evidence is so compelling




                                          7
Case: 19-60793     Document: 00516237001           Page: 8   Date Filed: 03/14/2022




                                    No. 19-60793


   that no reasonable fact finder could fail to find otherwise.” Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001) (citation omitted). It is the
   applicant’s burden to demonstrate that the evidence compels a contrary
   conclusion. Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
          Garcia has not carried his burden here. In support of his argument that
   he has shown changed country conditions, Garcia says that he submitted the
   2007 and 2018 State Department Country Reports on Mexico in his motion
   to reopen and points out that the 2018 report mentions violence targeting
   LGBT persons in its preamble while the 2007 preamble does not. However,
   comparison of the preambles of the reports is not a “meaningful
   comparison” between the country conditions at both times, Nunez, 882 F.3d
   at 508, and Garcia has not provided evidence that the reports themselves
   show more than the continuation of a trend of discrimination and violence
   against LGBT individuals in Mexico. Nor does the 2018 report contain
   information specific to the treatment of HIV positive individuals.
   Additionally, though Garcia also submitted numerous articles and reports, he
   did not show how any of them, alone or taken together, draw a meaningful
   comparison between the conditions in Mexico for his asserted social groups
   at the time of his motion to reopen and those at the time of his removal
   hearing. Thus, on the record before us, we cannot say the BIA abused its
   discretion.
          Garcia also argues that his diagnosis of HIV was an “intervening
   factor” that should be considered a change in country conditions. However,
   a change of personal circumstances cannot alone, without further support




                                         8
Case: 19-60793        Document: 00516237001              Page: 9       Date Filed: 03/14/2022




                                          No. 19-60793


   from other changed conditions, qualify as changed country conditions. Nunez
   v. Sessions, 882 F.3d 499, 509 & n.12 (5th Cir. 2018). 3
           Because we find that Garcia has failed to show that the BIA abused its
   discretion in denying his motion to reopen, we do not reach his claims
   concerning his eligibility for asylum and withholding of removal. See Ramos-
   Lopez, 823 F.3d at 1026. Garcia’s second petition is DENIED.
                                               IV.
           For the reasons set forth above, both of Garcia’s petitions are
   DENIED.




           3
              Because Garcia has not been able to show changed country conditions on appeal,
   we do not reach the question of whether he would be able to present a “hybrid” changed
   conditions claim. See, e.g., Rodriguez v. Garland, 990 F.3d 1205, 1209-10 (9th Cir. 2021)
   (“[W]hile changes in personal circumstances may be relevant to a motion to reopen based
   on changed country conditions, a petitioner cannot succeed on such a motion that ‘relies
   solely on a change in personal circumstances,’ without also providing sufficient evidence of
   related changed country conditions.” (citing Chandra v. Holder, 751 F.3d 1034, 1037 (9th
   Cir. 2014))).




                                                9